DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-24 are withdrawn from further consideration at this time pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,101,135 to Hassed.
Hassed ‘135 teaches limitations for a “washer and retained nut assembly” – as shown in Fig 5 for example, “comprising: a washer” – including 102,116, “having a retaining flange “ – including lower portion 102 as shown in Fig 4 and 5 for example, “and a positioning cavity” – the space defined within 102,116, “a nut received in the washer” – 110, “said nut having a shoulder received in the positioning cavity” – the generally bulging circumferential sides of the disclosed nut 110, 
“a top surface of the shoulder engaging a lower surface of the retaining flange in a loose condition of the washer and nut” – as shown in Fig 5 noting that illustration is ‘upside-down’ with respect to the convention of orientation used in the claim language, 
“said nut further having an engagement surface, said engagement surface contacting a receiving surface in the washer in an engaged position of the washer and nut” –the upper (as shown in Fig 5) engaging surfaces of nut and 116, “said nut further having a peripheral surface, said peripheral surface engaging a blocking surface in the washer with the nut and washer in a maximum offset angle orientation between the washer and nut in the engaged position” – as shown in Fig 5 for example wherein upper, lower, and at least portion of side surfaces of the nut are shown engaged with interior portions of the washer and flange.  
As regards claim 2, reference teaches further limitation of “the engagement surface and the receiving surface have spherical profiles” – as shown.
As regards claim 3, reference teaches further limitation of “a blocking surface in the washer has a predetermined blocking angle with respect to a neutral axis of the 
As regards claim 4, reference teaches further limitation of “wherein upon engagement of the washer and nut at the maximum offset angle a minimum contact arc length is present between the contacting engagement surface and receiving surface providing a minimum contact portion on the engagement surface and a complimentary contact portion on the receiving surface” – Although functionally recited, reference explicitly illustrates position that anticipates limitation 
As regards claim 5, reference teaches further limitation of “an inner surface of the retaining flange contacts a periphery of a body of the nut, said inner surface having a relative angle with respect to a neutral axis of the washer and nut for a flush contact with the periphery in a maximum offset angle engagement between the washer and nut” – as shown wherein it’s noted that foot portions 108,109 form protrusions from lower surface 104 of the retaining flange 102 with which the nut is shown to be flush. 
As regards claim 6, reference teaches further limitation of “a lower surface of the retaining flange and an upper surface of the shoulder have a relief angle inducing flush contact upon engagement of the washer and nut in the maximum offset angle condition” – as pointed out with respect to the corner defining edges of 130,132 which limit/define the maximum angle between 122,126.  
As regards claim 7, reference teaches further limitation of “the relief angle is less than 35 degrees” – as shown. 

As regards claim 10, reference teaches limitations for a “fastening system with offset angle capability” – as shown and described and otherwise discussed jherein above, “said system comprising: a fastener” – 112, “receivable in a hole in a structure, said hole having an offset angle relative to a surface of the structure” – Although the limitation is functionally recited and does not include a structure and/or hole as part of the invention, one of ordinary skill in the art would recognize the inherent capability of the prior art fastener to be arranged as recited due to its illustration in at an angular offset with respect to a bottom surface of 104/109.  As regards further limitations of “an additively manufactured nut and washer assembly having a washer with a bottom surface received on the surface of the structure and an aperture to receive the fastener, said washer a having a retaining flange and a positioning cavity; a nut received in the washer and having a bore to receive said fastener, said nut having a shoulder received in the positioning cavity, a top surface of the shoulder engaging a lower surface of the retaining flange in a loose condition of the washer and nut, said nut further having an engagement surface, said engagement surface contacting a receiving surface in the washer in an engaged position of the washer and nut over a range of offset angle orientation, said nut further having a peripheral surface, said peripheral surface process of manufacturing the claimed structure does not in itself clearly define any further structure of the claimed product that might be relied on to patentably distinguish from that of the prior art structure.  
See MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
As regards claim 11, reference teaches further limitation of “the engagement surface and the receiving surface have spherical profiles” – as shown, described, and otherwise discussed herein above.  
As regards claim 12, reference teaches further limitation of “a blocking surface in the washer has a predetermined blocking angle with respect to a neutral axis of the washer and nut, said predetermined blocking angle equal to a maximum offset angle for engagement of the washer and nut” – as shown, described, and otherwise discussed herein above.  

As regards claim 14, reference teaches further limitation of “the relief angle is less than 35 degrees” – as shown, described, and otherwise discussed herein above.   
As regards claim 15, reference teaches further limitation of “the retaining flange has an inner diameter assuring engagement of an outer diameter of the shoulder to retain the nut within the washer in a loose condition” – as shown, described, and otherwise discussed herein above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,101,135 to Hassed.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,135,154 to Zenzic discloses a washer and nut arrangement similar to that presently disclosed and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677